Title: From Abigail Smith Adams to Elizabeth Smith Shaw Peabody, 5 June 1809
From: Adams, Abigail Smith
To: Peabody, Elizabeth Smith Shaw



Quincy June 5 1809

I was unable to replie to my dear sisters Letter of May 19th. being visited by St Anthony who scourged me most cruelly. I am sure I wished well to the Spanish patriots in their late struggle for their Liberty. I bore no ill will to the portegeze whose tutelar Saint thus wantonly beset me, I wish he had been preaching to the fishes, who according to tradition, have been his Hearers, for so ill did he use me, that I came very near loosing my senses, I think he must be a very bigoted saint, a favourer of the inquisition, and a tyrant. in short if such are the pennances of saints, I hope to hold no further intercourse with them; for four days and nights my face was so swelld and inflamed that I was almost blind, except in the Ague and fever I do not recollect so high a fever, and untill the 3d day third day; when I sent for the Dr, I knew not what was the matter I have been confined ten days. the Redness, has not yet left my face, altho other symptoms have gone of. I rode out a few miles to day, and feel much better: I think a ride of some distance would be of service to me, but I find as years and infirmities increase, that my courage and enterprize diminish: I often think when my family were young around me: I used to be more at leisure, and could leave it with less anxiety than I can now, there is not any occasion of detailing, the why, and the wherefore; it is said as goods riches increase those increase that Eat them, but how is it, when the Eaters increase more than the wealth? if there be bread enough and to spare, unless a prudent attention manage that sufficiency, the fruits of diligence will be scatterd by the hand of dissipation. I have always wished to impress upon the minds of my children, that no man ever prospered in the world, without the consent, and cooperation of his wife, how few of the our sons and daughters, take this prudent caution into consideration, it behoves us who are parents to give such an Education to our children as shall qualify them for the usefull, and domestic duties of Life. the finer accomplishments such as musick dancing and drawing serve to Embellish and sit off the picture, but the ground work must be formed of more durable coulours: I hold it as indispensable that every American wife should herself know how to order and regulate her family, how to govern her domesticks, and train up her children. for this purpose, the all wise creator made woman an help meet for man, altho surrounded with all the abundence of paridice, “Eden was tasteless, till an Eve was there” altho every creature was intended for his aid and delight, the flower with its beauty and fragrance the tree, with its nutricious fruit; the animal tribes, with all their powers of ministring satisfaction to the senses or to the mind. Adam beheld them with delight, the understanding was employed, but the Heart wanted its object, a tender sympathetic ear to which he could say in unison join & say,
“These are thy glorious works, parent of good
Almighty, thine this universal Frame.
Thus wondrous fair; but where have I rambled; into Eden be sure, but this is not my abideing place—”
has your son sent you, or his sister the Letters from the mountains? he has patronized the publication, they are the finest selection of Letters I have ever read I am much delighted with them, as you will be when you read them, you may with safety recommend them to all your young female acquaintance. they contain no principle either in morals manners or religion, but those which I can most heartily assent and subscribe to, read them, and give me your opinion of them
Mrs Adams desires me to say to you that her regret was equal to yours, in not being able to see you in her late visit to Haverhill. She had a hired Horse, and was confined to a weeks stay. She has left a part of herself. I miss the dear little chatterer, and but for her mothers situation and comfort would not have parted with her, we have an other little darling to whom we are getting equally attached; the world is wide enough for them, and the old are quiting the stage to give places to them—as our Fathers have done for us. our dear Friend Dr Tufts is raised once more to bless us a little longer. I thought for a good while that we should have lost him, but heaven be praised, he has not yet done all the good assigned to him—his course is not yet finished—
I want to recommend to you, and to mr Peabody a Newspaper under the tittle of the Boston Patriot if any of your acquaintance take it in Haverhill—you will find in it, those truths which are hidden from the public in general or so disguised and misrepresented by all the federal papers as to mislead those who wish well to their Country, and who are of no party but that of Truth and justice. there are a Number of Letters published in them by him whom you justly stile the Friend and Father of his Country—the papers commence April 19 & continue weekly to this day—my paper reminds me to close, so indeed do my eyes which are yet weak affectionatly your Sister

A Adams